Citation Nr: 0317470	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  00-05 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for the post-operative 
residuals of lumbar disc disease, to include as secondary to 
a service-connected right knee disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The appellant had active service from June 1980 to June 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection.

In a May 2002 decision, the Board remanded the case to the RO 
for additional development and review by the RO.  The RO has 
completed the additional development and review and returned 
the case to the Board.  The appellant's representative 
submitted additional comments on her behalf in a June 2003 
brief.


FINDINGS OF FACT

1.  The appellant has been shown to have the postoperative 
residuals of low back surgery with screw fixation and 
arthritic changes.

2.  Service medical records (SMRs) reflect entries for 
complaints of, and treatment for, lower back pain and 
lumbosacral pain.  SMRs contain no entries which reflect that 
the appellant's lower back and lumbosacral pain were other 
than acute and transitory.

3.  The appellant declined a physical examination prior to 
separation from service.

4.  There are no records of complaints or treatment for 
arthritis within one year after the appellant's discharge 
from service.  A private treatment report reflects a report 
of the appellant's involvement in two automobile accidents 
after her discharge from service.

5.  Service connection for the following as classified by the 
RO:  degenerative joint disease of the right knee, residuals 
of a patellectomy, rated 20 percent disabling; residual 
scarring of the right knee, rated 10 percent disabling; and 
osteomyelitis of the right knee rated 20 percent disabling.  
Prior to July 1999, a 10 percent rating had been assigned for 
postsurgical residuals, including scarring and arthritis.

6.  There is no competent evidence on file that shows the 
appellant had arthritis of the low back within 1 year of 
separation.  It is not shown that a continuing back disorder 
had its onset in service.  It is not shown that the current 
back pathology is in any way related to the service connected 
low back disorder.


CONCLUSION OF LAW

A chronic lower back disorder was not incurred in or 
aggravated by military service: arthritis may not be presumed 
to have been incurred in service; and, current low back 
pathology is not proximately due to, the result of, or 
aggravated by the service connected knee pathology.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309, 3.310 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

However, the United States Court of Appeals for the Federal 
Circuit has held that Section 3 of the VCAA of 2000, dealing 
with notice and duty to assist requirements, does not apply 
retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  Thus, since 
appellant's claim at issue obviously was not final on 
November 9, 2000, it appears that Section 3 of the VCAA, 
dealing with notice and duty to assist requirements, may not 
be applicable here.

Assuming, arguendo, however, that Section 3 of the VCAA is 
applicable in the instant appeal, after reviewing the record, 
the Board is satisfied that the statutory requirements have 
been met.  The appellant was informed of the VCAA in the 
Board's May 2002 decision and a July 2002 letter from the RO.  
The July 2002 letter provided a detailed explanation of the 
VCAA and VA's duty thereunder.  It informed the appellant the 
well grounded standard no longer was applicable, and that her 
claim would be reviewed again under the new standard.  
Further, the letter informed the appellant of what evidence 
is required to substantiate her claim.  The July 2002 letter 
also informed the appellant that the RO had all prior 
evidence submitted in support of the claim.  As concerns who 
would obtain what evidence, the July 2002 letter informed the 
appellant that the RO had all applicable evidence, unless the 
appellant possessed additional evidence which she desired to 
submit.   Therefore, the Board finds that VA has complied 
with the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

As concerns the duty to assist, the RO obtained VA and 
private treatment records on the appellant's behalf and 
arranged for her to receive VA medical examinations.  Neither 
the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that all relevant facts have been 
properly developed, and that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  38 C.F.R. §§ 3.159, 3.326(a) (2002).  
Accordingly, the Board may decide the case on the merits.

Historically, a March 1985 rating decision denied service 
connection for a lumbosacral disorder.  A July 1995 rating 
decision denied service connection for a lumbosacral as 
secondary to the appellant's service-connected right knee 
disorder.  The appellant did not complete an appeal as to 
these decisions.  The appellant applied to reopen her claim 
for service connection on a secondary basis in April 1995 and 
October 1996.  A January 1997 rating decision found new and 
material evidence had not been submitted to reopen a claim 
for a lower back disorder as secondary to a service connected 
right knee disorder.  The appellant did not submit a NOD with 
the January 1997 rating decision.  In August 1999, the 
appellant again applied to reopen her claim for service 
connection for a lower back disorder.  A February 2000 rating 
decision found new and material evidence to reopen the 
appellant's claim had been submitted and again denied service 
connection.  The appellant submitted a February 2000 NOD and 
a March 2000 substantive appeal.

SMRs reflect a January 1981 entry that the appellant reported 
being injured in a combat exercise and complained of back 
pain since the day prior.  Back examination was within normal 
limits, and an x-ray of the lumbosacral spine revealed no 
abnormalities.  Treatment was applied heat.

A December 1981 entry reflects the appellant presented with a 
complaint of pain in her lower lumbar area after having 
fallen down stairs and injuring her back.  The examiner noted 
no head injury or loss of consciousness.  An x-ray of the 
lumbosacral spine revealed no abnormalities.  Diagnosis was 
contusion to lower back, lumbar.  Treatment was light duty 
and no heavy lifting.

A December 1981 entry two days later reflects the appellant 
presented with a report of having fallen down a flight of 
stairs and struck her head and back.  She complained of 
vomiting, headache, and lumbosacral pain.  The examiner noted 
an x-ray to be negative for a fracture of the skull or spine, 
as well as lumbosacral tenderness on flexion.  Diagnosis was 
contusion of head and lumbosacral region. 

An April 1984 entry reflect the appellant presented with a 
complaint of low back pain for the prior five days.  Physical 
examination of the back revealed full forward flexion, 
extension, side bending, and rotation.  Straight leg raises 
was negative, and reflexes were within normal limits.  The 
appellant's gait was normal.  Assessment was lower back 
strain.

An April 1984 entry one day later reflects a note of 
essentially unchanged pain of the right lower back.  The 
examiner noted that forward flexion, nerves, and deep tendon 
reflexes were normal.  The examiner noted an assessment of 
musculoskeletal lumbo strain of questionable etiology.

A June 1984 document reflects that the appellant declined a 
separation medical examination.

The appellant's October 1984 VA compensation and pension 
(C&P) examination reflects that she had full range of motion 
of the lower back, and an x-ray report reflects that there 
were no abnormalities of the lumbosacral spine.  There were 
no complaints or findings of back pathology noted.

An August 1986 private medical report of J. L. M., D.C., 
reflects that he treated the appellant between March 1986 and 
August 1986.  Dr. M. reports that the appellant was involved 
in two automobile accidents during this period.  His 
diagnosis was, "whiplash" syndrome; dislocation 
(subluxation) to lumbar spine; sprain/strain, lumbar; 
myofascitis; headache.

A September 1994 VA treatment entry reflects that the 
appellant presented with a report that she injured her back 
while lifting an object at work and she complained of back 
pain for the prior week.

An April 1995 VA orthopedic clinic treatment note reflects an 
assessment of mild scoliosis in the lumbar area to the right.  
The examiner noted no spasm or tenderness, and observed the 
appellant could bend over and bring her fingertips to within 
four inches from the floor, without pain.

The appellant received a VA medical examination for joints in 
March 2000.  At the time of this examination, the appellant 
was status postoperative for L4-L5 cage and SDRS fusion of 
the spine.  The examination report reflects that the examiner 
rendered a diagnosis of status post-surgical procedure with 
fixing spinal screws and device at the L4-L5 level with 
prosthetic disc and mild degenerative joint disease changes 
throughout the lumbar spine.  The examiner opined that it was 
more likely than not that the appellant's lower back disorder 
was due to "a service connected injury."  The examiner also 
opined that it was more likely than not that the appellant's 
back disorder was a result of her service-connected right 
knee disorder.  However, the examiner caveated his diagnosis 
with the observation that he did not have access to the 
appellant's SMRs, and he relied on the history reported to 
him by the appellant.  As a result, the May 2002 Board 
decision directed another medical examination/opinion.

In October 2002, a VA medical examiner performed a medical 
review of the appellant's case file and medical records.  The 
examiner noted all of the entries in the SMRs and the 
findings of the 1984 C&P examination, as well as Dr. M.'s 
medical report, and the 1995 orthopedic assessment of mild 
scoliosis.  On the basis of the records review, the 
examiner/reviewer opined that it is more likely than not that 
the appellant's lower back disorder is in no way related to 
or caused by the minor back problems the appellant manifested 
while in service.  Further, the examiner also opined that it 
is more likely than not that the appellant's service-
connected right knee disorder did not cause or aggravate her 
back disorder.

The examiner/reviewer rendered a diagnosis of status 
postoperative lumbar cage L-4-L5 with pedicle screw fixation.
Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1131.  Present disability resulting from disease 
or injury in service is required to establish entitlement to 
service connection. Degmetich v. Brown, 104 F. 3d 1328 (Fed. 
Cir. 1997).  To establish service connection for a 
disability, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. § 3.303 (2002); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  When making a determination of 
service connection, VA must administer its regulations under 
a broad and liberal interpretation consistent with the facts 
in each case.  38 C.F.R. § 3.303(a) (2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1112(a)(1) (West 2002); 
38 C.F.R. § 3.303(d) (2002).  Further, certain chronic 
diseases may be presumed to be service connected if they 
manifest to a degree of 10 percent or more within one year of 
discharge from service.  Arthritis is one of the diseases 
listed as eligible for presumptive service connection.  
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2002).  A disability 
which is proximately due to or the result of a service-
connected injury or disease shall be service connected.  
38 C.F.R. § 3.310 (2002).  Further, a disability which is 
aggravated by a service connected disorder may be service 
connected to the degree that the aggravation is shown.  
38 C.F.R. § 3.306; Allen v. Brown, 7 Vet.App. 439 (1995).
The appellant's representative avers that the March 2000 VA 
medical examination provides a sufficient basis on which to 
allow the appellant's claim for service connection of her 
lower back disorder.  Alternatively, the appellant's 
representative avers that the evidence is sufficiently in 
equipoise so as to grant the appellant the benefit of the 
doubt.  The Board notes the accredited representative's 
observations but finds that the competent credible evidence 
of record demonstrates the opposite.  The Board notes that 
the examiner at the March 2000 examination based his 
diagnosis on the history related to him by the appellant.  
Restating a patient's oral history is not a valid medical 
opinion of etiology.  Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  This is especially true if the history is not 
accurate.  
As noted above, the SMRs do not contain any entries or 
diagnosis which would indicate that the appellant sustained a 
chronic or continuing back disorder.  While it is indicated 
that she was seen several times over her years in service for 
isolated complaints of back pain, there were never any 
chronic findings recorded.  Each entry seemed to have a 
specific recent cause, and resolve following treatment 
rendered.  That is, the entries in the SMRs reflect that the 
back symptomatology manifested by the appellant while in 
service was, at most, acute and transitory, as indicated by 
the appellant's 1984 C&P medical examination.  Significantly, 
at that time no pertinent complaints of findings were 
recorded, suggesting that there was no ongoing back pathology 
at that time.  Further, there is no record of any complaints 
of treatment for arthritis within one year of the appellant's 
discharge from service.  The record reflects that treatment 
most proximate to the appellant's service is that of Dr. M., 
who reports that the appellant was involved in two automobile 
accidents.  At the time of his treatment, there was no 
recorded history of continuing back pathology since service.
Finally, the October 2002 VA medical records reviewer 
concluded that the appellant's back disorder is in no way 
related to the back symptomatology she manifested in service.  
Further, the reviewer also opined that her current back 
disorder is not caused by or aggravated by her service-
connected right knee disorder.  These opinions were offered 
on the basis of a complete review of the clinical record.  
This makes these opinions highly probative.  Reference is 
made to medical findings in the record.  The earlier opinion 
was apparently based only on history that can not be 
confirmed, without resort to the medical record.  As such, 
the October 2002 opinions are more persuasive.  Therefore, 
the preponderance of the evidence is against the granting of 
service connection.  The evidence is not in equipoise so as 
to apply the benefit of the doubt rule.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002).


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for the post-operative 
residuals of lumbar disc disease, to include as secondary to 
a service-connected right knee disorder, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

